By the Court,

Cole, J.
This was an appeal from a decision of the board of supervisors of Washington county, disallowing an account of the plaintiff in error against the county. The Circuit Court dismissed the appeal, and the case is brought to this court upon a writ of error, and a stipulation in lieu of. a bill of exceptions.
We do not clearly understand for what reasons the Circuit Court dismissed the appeal. Conover seems to have complied with the statute in taking it. It is suggested on the brief of the plaintiff in error, as well as in the “ case ” made, that the Circuit Court considered the appeal bond insufficient. We have there*441fore examined tbe bond, but can see no good objection to it. Tbe Revised Statutes {chapter 10, § 35), requires a person appealing from a decision of tbe county board of supervisors disallowing a claim in whole or in part, among other things, to give a bond to the county with sufficient security, to be approved by tbe clerk of said board, conditioned for the faithful prosecution of such appeal, and the payment of all costs that shall be adjudged against the appellant by the court.
The statute does not prescribe any particular form of expression for the bond, and the one under consideration must be deemed sufficient. Its condition is in the very language of the statute, and it is approved by the cle'rk of the county board of supervisors.
Perceiving, therefore, no valid objection to the bond, and as the appeal in other respects appears to have been regular and proper, we must consider the ruling of the Circuit Court in dismissing it as erroneous.
The judgment of the Circuit Court is reversed, and the cause remanded for further proceedings according to law.